BLUE, Judge.
The State appeals the sentence imposed upon Ralph Hale, asserting that the trial court failed to follow the negotiated plea agreement. The State and Hale had entered into a plea agreement that called for a downward departure from the sentencing guidelines; however, the court did not impose the agreed upon sentence and instead imposed a different departure sentence. Because Hale’s actual sentence was not the result of a legitimate plea bargain, the written departure reason is not supported by the record. Accordingly, we reverse and remand with directions to the trial court to either impose the sentence negotiated between Hall and the State or allow Hale to withdraw his plea.
Reversed and remanded.
ALTENBERND, A.C.J., and FULMER, J., concur.